UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2164


OWEN FRANKLIN SILVIOUS,

                Plaintiff – Appellant,

          v.

AFNI, INCORPORATED,

                Defendant – Appellee,

          and

MIDLAND CREDIT MANAGEMENT INCORPORATED; ENCORE CAPITAL
GROUP, INCORPORATED; ACCOUNT SERVICES; APPLIED CARD BANK;
CREDIGY RECEIVABLES, INCORPORATED; CREDIT ONE BANK; LTD
FINANCIAL SERVICES, LP,

                Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:07-cv-00145-FPS-JES)


Submitted:   February 28, 2011             Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Owen Franklin Silvious, Appellant Pro Se.     Daniel Todd Booth,
BOOTH & MCCARTHY, Bridgeport, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Owen Franklin Silvious seeks to appeal the district

court’s        order     accepting          and     adopting        the     report      and

recommendation         of   the        magistrate          judge,     granting       AFNI,

Incorporated’s         motion    for    summary        judgment,      and    dismissing

Silvious’      civil    action.        We    dismiss       the   appeal    for   lack    of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on August 3, 2009.          The notice of appeal was filed sixty-three

days later, on October 5, 2009. *                 Because Silvious failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                         We dispense with

oral       argument    because    the       facts    and    legal    contentions        are

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                              3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    4